Case: 18-60173      Document: 00514833460         Page: 1    Date Filed: 02/13/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-60173                         February 13, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
SELVIN EDUARDO MALDONADO-SERRANO,

                                                 Petitioner

v.

MATTHEW G. WHITAKER, ACTING U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A078 971 918


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Selvin Eduardo Maldonado-Serrano petitions for review of a decision of
the Board of Immigration Appeals (BIA). He challenges the denial of a motion
to rescind and reopen an in absentia removal order.                 Maldonado-Serrano
argues that the BIA and Immigration Judge (IJ) erroneously rejected his claim
that he did not receive notice of his immigration proceedings. According to
Maldonado-Serrano, the BIA and IJ misapplied the governing law and entered


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60173          Document: 00514833460         Page: 2     Date Filed: 02/13/2019


                                        No. 18-60173

erroneous factual findings. Maldonado-Serrano also has filed a motion for a
stay pending a decision from the BIA on another motion to reopen, wherein he
argued he is now eligible for cancellation of removal, in light of Pereira v.
Sessions, 138 S. Ct. 2105 (2018).
      We review the final decision of the BIA and also will review the IJ’s
ruling insofar as it affected the BIA’s decision. Zhu v. Gonzales, 493 F.3d 588,
593 (5th Cir. 2007). The BIA’s legal conclusions are reviewed de novo “unless
a conclusion embodies [the BIA’s] interpretation of an ambiguous provision of
a statute that it administers,” in which case Chevron 1 deference is required.
Orellana-Monson v. Holder, 685 F.3d 511, 517 (5th Cir. 2012) (internal
quotation marks and citation omitted).                  We review findings of fact for
substantial evidence. Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013). We
review the BIA’s denial of a motion to reopen under the “highly deferential”
abuse of discretion standard. Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th
Cir. 2009).
      The BIA applies a “[weaker] presumption of receipt to a Notice to Appear
or Notice of Hearing sent by regular mail when the notice was properly
addressed and mailed according to normal office procedures.” Matter of M-R-A,
24 I. & N. Dec. 665, 673 (BIA 2008). “[W]hen service is furnished via regular
mail, an alien’s statement in an affidavit that is without evidentiary flaw may
be sufficient to rebut the presumption of effective service.” Torres Hernandez
v. Lynch, 825 F.3d 266, 269 (5th Cir. 2016); see also Maknojiya v. Gonzales, 432
F.3d 588 (5th Cir. 2005). Even so, in making this determination, the BIA
should consider the credibility of the alien’s affidavit and other record evidence.
See Torres Hernandez, 825 F.3d at 269-70 & n.21.




      1   Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842 (1984).


                                                2
     Case: 18-60173      Document: 00514833460         Page: 3    Date Filed: 02/13/2019


                                      No. 18-60173

       The BIA did not abuse its discretion in rejecting Maldonado-Serrano’s
notice-based claim. 2 We give deference to the BIA’s reliance on inconsistencies
in Maldonado-Serrano’s affidavit. See Sharma, 729 F.3d at 411; Magdaleno de
Morales v. INS, 116 F.3d 145, 147 (5th Cir. 1997); cf. Efe v. Ashcroft, 293 F.3d
899, 903 (5th Cir. 2002) (“We give great deference to an immigration judge’s
decisions concerning an alien’s credibility.”). In light of this deference, despite
Maldonado-Serrano’s claim that the inconsistencies were immaterial, the BIA
did not abuse its discretion in its consideration of Maldonado-Serrano’s
affidavit. See Torres Hernandez, 825 F.3d at 269-70 and n.21; Sharma, 729
F.3d at 411; Gomez-Palacios, 560 F.3d at 358.                  Also, contrary to what
Maldonado-Serrano argues, the BIA did not improperly focus on the mailing of
the hearing notice instead of Maldonado-Serrano’s receipt of the notice.
Likewise, the BIA did not ignore the change of address form that Maldonado-
Serrano submitted with his motion to reopen but rather considered it in a way
that was not arbitrary or capricious. See Torres Hernandez, 825 F.3d at 271;
Gomez-Palacios, 560 F.3d at 358.             Finally, despite Maldonado-Serrano’s
argument that he did not learn of the in absentia order until his U.S.-citizen
wife filed an I-130 immigration petition on his behalf in 2012, the BIA did not
abuse its discretion in concluding that Maldonado-Serrano was not diligent in
waiting 14 years after receiving personal service of the Notice to Appear before




       2  Although not briefed by the parties, the BIA erred insofar as it stated that
Maldonado-Serrano “must establish that his failure to appear was because of exceptional
circumstances.” It is inaccurate to suggest that Maldonado-Serrano only could seek the
rescission of his in absentia order under 8 U.S.C. § 1229a(b)(5)(C)(i) (claims based on
exceptional circumstances) because he also was entitled to seek rescission under subsection
(b)(5)(C)(ii) (claims based on notice). However, the BIA’s discrete misstatement of law was
harmless because its analysis of Maldonado-Serrano’s notice arguments throughout its
opinion shows that it considered his claims under the proper framework of whether his notice
was effective. See Enriquez-Gutierrez v. Holder, 612 F.3d 400, 407 (5th Cir. 2010).


                                             3
    Case: 18-60173    Document: 00514833460    Page: 4    Date Filed: 02/13/2019


                                No. 18-60173

filing the motion to reopen. See Mauricio-Benitez v. Sessions, 908 F.3d 144,
150 (5th Cir. 2018); Torres Hernandez, 825 F.3d at 270.
      Therefore, we DENY the petition for review. We also DENY Maldonado-
Serrano’s motion for a stay.




                                      4